SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51877 VOICESERVE, INC. (Name of small business issuer in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Cavendish House 369 Burnt Oak Broadway Edgware, Middlesex HA8 5AW (Address of principal executive offices) (Zip Code) +44 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during he preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Revenues for year ended March 31, 2007: $0 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of March 31, 2007, was: $0 Number of shares of the registrant’s common stock outstanding as of July 12, 2007 was: 23,327,425 Transitional Small Business Disclosure Format:Yes oNo x TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 3 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 4 ITEM 6. MANAGEMENT’S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 8 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES 9 ITEM 8A. CONTROLS AND PROCEDURES 9 PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 10 ITEM 10. EXECUTIVE COMPENSATION 11 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 12 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 13 PART IV ITEM 13. EXHIBITS LIST AND REPORTS ON FORM 8-K 14 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 14 SIGNATURES i PART I ITEM 1. DESCRIPTION OF BUSINESS General 4306, Inc. was incorporated on December 9, 2005 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We have been in the developmental stage since inception and have no operations to date other than issuing shares to our original shareholder. On February 20, 2007, the Company entered into a share exchange agreement with Voiceserve Limited, a United Kingdom corporation with its principal place of business located at Cavendish House, 369 Burnt Oak Broadway, Edgware, Middlesex HA8 5AW and the shareholders of Voiceserve Limited. The Agreement provides for the acquisition of Voiceserve by the Company, whereby Voiceserve became a wholly owned subsidiary of the Company. On February 20, 2007, we acquired all of the outstanding capital stock of Voiceserve in exchange for the issuance of 20,000,000 shares of 4306, Inc. common stock to the Voiceserve shareholders. In addition, the shareholders of Voiceserve, agreed to cancel their 100,000 shares of the outstanding common stock of 4306, Inc. Based upon same, Voiceserve became our wholly-owned subsidiary. Following the merger, we operate our business through our wholly-owned subsidiary, Voiceserve Limited, which is engaged in the global telecommunications industry. We changed our name to Voiceserve, Inc. to reflect our new business plan. Overview We were founded December 9, 2005 by Michael Raleigh. On February 20, 2007, pursuant to a share exchange agreement, Voiceserve Limited, a United Kingdom Corporation founded in 2002, became our wholly owned subsidiary. Voiceserve Limited is a global internet communications company that makes it possible for anyone with an internet connection to make free high quality voice calls over the internet. Following the merger, we adopted Voiceserve Limited’s business plan, and will be conducting business as a global internet communications company. We have changed our name to Voiceserve, Inc., to better reflect our new business plan. Voiceserve Limited was founded in March 2002 by Michael Bibelman, Alexander Ellinson and Mike Ottie. The founders have over 15 years of experience in the telecommunications industry. They worked as independent resellers of calling cards creating markets in Europe and third world countries transmitting the calls via universal 0800 numbers. Their career began in 1991 when the founders of Econophone Inc. (“Econophone”) came to Europe looking for agents to market international “call-back” and calling cards. Econophone had developed a “call-back” and alternative direct service. By being independent agents our founders discovered a huge potential in the market for pre-paid calling cards that did not need to be physically put into the slot of a pay phone. The pre-paid card had an access number accompanied with a pin number. Our founders helped Econophone develop and enhance this feature. Moreover, our founders were one of the first groups in the industry to market such a product in Europe. Our founders introduced amongst the many famous European distributors to market such a product, the Audax Group (“Audax”) based in Holland with an annual turnover in excess of 850 million Euros. Through the Audax distribution channels, cards were marketed throughout the Benelux. Our founders were also instrumental in aiding Econophone LLC in its transformation from a privately held company to one listed on the New York Stock Exchange, known thereafter as Viatel. Once Viatel was listed on the New York Stock Exchange our founders independently set up their own ISDN and VOIP platforms with the intention of developing and bringing the world of telecoms into its next stage-a complete solution in one. Voiceserve allows subscribers to converse nationally and internationally at huge discounts in comparison to local telephone providers. Voiceserve’s ace is the penetration into the Roaming mobile market which is a product currently facing very limited competition. Voiceserve is revolutionizing the telecom industry by linking Mobile Networks to Voice Over Internet Protocols (“VOIP”). Voiceserve intends to compete against established alternative voice communication providers and independent VOIP service providers. For reference, a VOIP user means a client that interconnects to the Voiceserve exchange via the Internet. Connection can be made via an ADSL line or wireless connection. Voiceserve has its advanced and highly sophisticated exchange based in the United Kingdom. It is interconnected with numerous carriers enabling the end user to enjoy inexpensive and high quality telephone conversations. 1 When connecting via VOIP, location is irrelevant. Once the client has downloaded the software onto his computer (lap top or desk top) or ATA router, the clients computer is linked to Voiceserve’s exchange via the local internet provider. The software downloaded requires the client to enter his/hers subscriber username and password, details of which are supplied on purchase of the subscription. This information is the computers identity with Voiceserves Exchange. The advantages of a VOIP telephone link are numerous. First and foremost the subscriber saves on the regular Bell monthly charges. It also enables the client to take his/hers telephone link with them to foreign soils and still be connected with the same number. The client can for example hook up in the airport lounge, in flight or in the hotel lobby or room and be connected and in touch worldwide with the capacity to make calls at dramatically reduced rates. The subscriber can equally receive call irrespective of his/her location. A registered Voiceserve VOIP subscriber, on completion of his subscription will receive a local number and a Virtual telephone number. The local number can be accessed from any telephone globally, whereas the virtual number is identified to the users account, and can only be accessed via a fellow Voiceserve network registered user. For the end user the aim is to access Voiceserve’s exchange in order to achieve the major savings. Above was mentioned access via the Internet. The exchange can alternatively be accessed by dialing a local number. Voiceserve has in most major cities globally access numbers which once dialed, play the message “please enter your account number”. After entering the details (received with subscription) the client may continue with the corresponding call as long as there is still credit on the account. Should the dialer wish to contact a VOIP connected virtual number he simply needs to dial the virtual number. Because the client is now within Voiceserve’s network this call can be linked. Voiceserve has added its SIM card to its telecommunication features and products. The SIM is inserted into the handset in the same principle as SIM cards provided by all the main mobile phone operators. The sim acts as an alternative to the mobile phone operators monopoly. It links the end user to Voiceserve’s exchange. Calls are made by sending an SMS with the final destination number. Voiceserve’s network links the calls by calling back the client to the country where he is located, and calls simultaneously the desired destination number. Automatically the identity and permitted credit is verified. The final destination number is dialed by the Exchange. The client is connected Nationally, Internationally and to other Mobile phone operators at highly reduced rates. But the sim has one more major advantage, it allows the rightful owner to dial the Virtual Internal Number of his fellow subscriber thereby linking the two parties at the cost of a local call. What is almost exclusive with regard to the Voiceserve SIM is the fact that each SIM can be accompanied by a local number. For example, a British Citizen, can have a local UK land line number registered to this SIM. Once the SIM owner and holder travels abroad he can be accessed easily by family and business associates at no extra cost to the parties trying to be in touch. The SIM holder has the convenience of always being accessible on the same number, without compromising on exorbitant inbound roaming charges. Voiceserve SIM covers well over one hundred countries. As with all Voiceserve’s products Call Data Records can be viewed instantly online. Credit can be added on line as well. With Internet connectivity becoming more popular and global media enhancing awareness, Voiceserve intends to offer the end user its full range of products packaged all in one. Development Voiceserve is currently working on adding additional features to the roaming sim, including the possibility of Voicemail and sending text messages between users. Voiceserve intends in the latter quarter of 2007 to add the possibility of accessing the Voiceserve network via direct dial. Such a feature will open another channel within Voiceserve products. Clients will be able to access the Voiceserve network via a direct number. When the clients arrives at any of the selected destinations with the access number capability, by simply dialing the number, a prompt requesting the clients pass code will enable follow onphone calls. The access number can be dialed either from a mobile, payphone or land line. Financing Voiceserve is headquartered in London. To support its growth and in recognition of global opportunity, Voiceserve plans on forming partnerships and franchises in various countries and is looking to raise funds to partly subsidize its expansion. Funds raised will be used to launch a respectable advertising campaign globally. Voiceserve also plans on employing selected experienced direct marketing personnel to target the international business community.Funds will also be used to expand the Voiceserve network in anticipation of the increased traffic. 2 Production All of our main products have been fully developed and marketing has commenced on a small scale. We generate revenue not only from the sale of our large variety of products but also by being a service provider. Voiceserve’s revenue stream will be from the following products: 1) Call Shop VOIP:- Revenues generated from sales of minutes through calling shops. The shops enable passers by to call overseas. The calling shops are interconnected to Voiceserve via the Internet. Voiceserve supplies each shop with a sophisticated reseller program enabling the shop to instantly determine its profitability. 2)Wholesale International Minutes- Being interconnected to numerous telecom carriers, Voiceserve has the capacity to offer smaller resellers International, National and mobile minutes at very keen competitive tariffs. The resellers can hook up and be connected to Voiceserve’s network via VOIP, thus enabling them to pre-pay and purchase the minutes to the specified destinations. 3)Business- Residential VOIP minutes:- Being connected to an Internet connection, enables end users to utilize Voiceserve minutes at highly reduced rates irrespective of the global origination of the call. 4) Roaming SIM:- The traveler whilst visiting abroad can be accessed conveniently at reduced costs, and likewise can make outbound calls with tremendous reductions. To increase and enhance its client base Voiceserve has created four sales channels: 1) Via Retailers: Sale of its newly developed SIM card inserted into mobile phones, 2) Via Resellers: An attraction for wholesale and retail distributors alike, to get commission on calls made via their clientele, 3) Via Internet: Advertising with Banner Promotions, 4) Via Advertising:
